      Case 2:17-cr-00121-GEKP Document 250 Filed 02/17/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION

              v.

ABDULLAH MCLAUGHLIN                                       No. 17-121-2

                                          ORDER

       AND NOW, this 16th day of February, 2021, upon consideration of Abdullah

McLaughlin's First Motion for Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i)

(Doc. No. 229), Mr. McLaughlin's Second Motion for Modification of Sentence Pursuant to 18

U.S.C. § 3582(c)(l)(A)(i) (Doc. No. 233), and the Government's Response in Opposition to the

Motions (Doc. No. 238), it is ORDERED that the First Motion (Doc. No. 229) and the Second

Motion (Doc. No. 233) are DENIED for the reasons set forth in the accompanying Memorandum.


                                                                URT:




                                                   G
                                                                     ~
                                                   UNITED STATES DISTRICT JUDGE




                                              1
